Title: To George Washington from George Clinton, 14 Sept. 1794 [letter not found]
From: Clinton, George
To: Washington, George

Letter not found: from George Clinton, 14 Sept. 1794. Edmund Randolph wrote Clinton on 17 Sept.: "In acknowledging your Excellency’s
               
               letter of the 14th instant, to the President of the United States, I am only expressing surprize at the delay in the passage of my letters. . . . The President thanks you for the information from Ontario County; but he had received the substance of it thro’ another channel" (DNA: RG 59, Domestic Letters).